[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANTS' MOTION TO STRIKE
The plaintiffs agreed to buy a parcel of land owned by the defendant located in Southington, Connecticut. The plaintiffs contend that the defendant had repudiated this agreement and refuses to convey the land to the plaintiffs in accordance with the agreement. The plaintiffs, however, remain ready, willing, and able to perform under the terms of the agreement. On April 10, 1989 a final accounting concerning the defendant, Estate of R. Steuart Florian, was filed in the Southington Probate Court.
The defendant has filed a motion to strike the plaintiffs' CT Page 2666 complaint on the grounds that the plaintiffs' claims are jurisdictionally proper only in the Probate Court or in an appeal therefrom.
The defendants' motion challenges the court's jurisdiction in this matter. Such a challenge to jurisdiction is properly brought only by a Motion to Dismiss. Conn. Practice Book Section 143. Thus, defendants' Motion to Strike is the improper procedural vehicle by which to challenge jurisdiction.
Accordingly, the Motion to Strike is denied.
JOHN M. BYRNE JUDGE, SUPERIOR COURT